DETAILED ACTION

Introduction
This office action is in response to Applicant’s submission filed on 12/28/2020.  Claims 1-20 are pending in the application. As such, claims 1-20 have been examined.
                          
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged.  Provisional application number 62,955,895, filed on 12/31/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 12/28/2020 have been accepted and considered by the Examiner.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-10, 12, 14, 16-20  are rejected under 35 U.S.C. 103 as being unpatentable over Epstein et al. (US Patent Application Publication # US 20150309987 A1) hereinafter as Epstein, in view of Xu et al. (CN 109256150 A) with reference to English machine translation provided, hereinafter as Xu, and further in view of Doyle (US Patent Publication Application # US 20200125639 A1) hereinafter as Doyle.

Regarding claim 1, Epstein discloses: A computer-implemented method of training a machine learning model for detection of verbal harassment, the method comprising: by one or more hardware processors: ([0083] The computing device 500 includes a processor 502, a memory 504, a storage device 506, a high-speed interface 508 connecting to the memory 504 and multiple high-speed expansion ports 510, and a low-speed interface 512 connecting to a low-speed expansion port 514 and the storage device 506.)
determining a plurality of verbal harassment heuristics ([0046] At stage 208, an offensive words classifier is trained using the labeled first set of text samples. Stage 208 can be the first of multiple training iterations in training the classifier. In this first iteration, initial rules and signals may be determined so as to configure the classifier to be able to recognize one or more signals (or features) associated with a text sample and to generate an offensiveness label for the text sample.)
the segments of the first plurality of segments previously labeled with an occurrence of verbal harassment or a non- occurrence of verbal harassment ([0004] This document further describes that the classifier can be trained using semi-supervised machine learning techniques. A first set of training samples that include a potentially offensive term can be manually labeled as being either offensive or non- offensive.);  [segments or segmentation is discussed with the Xu reference, see below]
determining a plurality of labels for a second plurality of segments ([0006] These and other implementations may include one or more of the following features. A second set of text samples can be identified, from among the plurality of text samples, that each includes the particular potentially offensive term. The second set of text samples can be provided to the classifier, and in response, labels can be obtained for the second set of text samples that were generated by the classifier and that indicate whether the particular potentially offensive term is used in an offensive manner in respective ones of the text samples in the second set of text samples.) 
by applying the plurality of verbal harassment heuristics and a plurality of verbal harassment patterns ([0057] The classifier may ... trained to consider information ...explicit or implied categorization of the text sample. ... The process 200 may obtain information about those users that indicates, for example, whether the users have a history of posting offensive content or have associations with other groups or users who post offensive content. The training engine can determine certain characteristics ... to indicate whether a given text sample is likely to use a potentially offensive term ... The subject matter or topics may be provided to a training engine as metadata associated with the text sample, or may be determined by ... content of the text sample. ... For example, one or more classifier signals may be trained based on the identity or subject matter ... from which a text sample was obtained. Thus, the process 200 may determine that text samples obtained from ... more likely to be offensive, ... Generally, the process 200 can train the classifier by analyzing patterns in various non-context context information associated with text samples in the training set to determine which pieces of information tend to be associated with text samples that are labeled as being offensive and which pieces of information tend to be associated with text samples that are labeled as being non-offensive.),
the segments of the second plurality of segments not previously labeled with the occurrence or the non-occurrence of verbal harassment ([0027] FIG. 2 is a flowchart of an example process for iteratively training an offensive words classifier using labeled and unlabeled text samples.  [0033] Accordingly, after the initial training iteration of the classifier, additional unlabeled text samples can be provided to the classifier and ... to indicate whether respective potentially offensive terms in the text samples are used in an offensive manner in the text samples.);
aggregating the plurality of labels into a plurality of likelihoods for the occurrence of verbal harassment ([0029] FIG. 4 depicts an example system for iteratively training an offensive words classifier using labeled and unlabeled text samples.  [0024] In some implementations, a system can include one or more computers configured to ..., a repository of labeled text samples, a repository of non-labeled text samples, a classifier, and a training engine. The repository of labeled text samples can include a first set of labeled text samples for ... terms have been labeled in the first set of text samples so as to indicate likelihoods that the potentially offensive terms are used in offensive manners in particular ones of the text samples in the first set of labeled text samples. The repository of non-labeled text samples can include a first set of non-labeled text samples that include one or more potentially offensive terms from the repository of potentially offensive terms. The classifier can label the one or more potentially offensive terms in the first set of non-labeled text samples to generate a second set of labeled text samples that are labeled so as to indicate a likelihood that the one or more potentially offensive terms in the text samples are used in offensive manners. The training engine can train the classifier based at least on the first set of labeled text samples and the second set of labeled text samples that were labeled by the classifier.);
selecting a subset of segments from the second plurality of segments ([0009] The method can further include, for each of at least some of the multiple training iterations, determining a measure of accuracy of the classifier by comparing the labels generated by the classifier for a subset of the particular set of text samples with a control set of labels for the subset of the particular set of text samples that are known to be accurate.)
 based on comparing the plurality of likelihoods to at least one threshold ([0062] In some implementations, text samples in the additional set of text samples whose confidence score does not satisfy a threshold score can be eliminated from the training set altogether. For example, the process 200 may discard any text samples that have a confidence score less than, say, 4/10, so that future generations of classifiers are not trained on text samples that may have been incorrectly labeled.);
pre-training a machine learning model for verbal harassment detection using the subset of segments from the second plurality of segments and ([0004] This document further describes that the classifier can be trained using semi-supervised machine learning techniques. ... For example, after the first iteration in which a classifier is trained on the manually labeled samples, a second set of text samples can then be labeled by the initially trained classifier rather than by human users. All or some of the labeled second set of text samples can then be used to re-train the classifier in a subsequent training iteration.) [subset of segments already discussed above]
using a third plurality of segments ([0005] In some implementations, a computer-implemented method can include obtaining a plurality of text samples.). [segments are discussed in the Xu reference, see below]
Epstein does not explicitly, but Xu discloses: using a first plurality of segments ([pg. 2, 5th para] cut-off sentence module, for receiving the recording data transmitted from the recording module, the recording data is cut into sections according to relevant characteristic of phonetic;),
Epstein and Xu are considered analogous art because they are both in the related art of speech recognition.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Epstein, to combine the teachings of Xu, to incorporate segment and/or segmentation of audio recording.  Combing the disclosures has the benefits of improving the accuracy and stability in the prediction process, and can be used to predict characteristic, as suggested by Xu (pg. 3, 4th para).
Epstein in view of Xu does not explicitly, but Doyle discloses: a plurality of randomly selected segments ([0025] Some embodiments test the offensiveness of machine learning algorithm's output. Testing may be performed prior to release of the natural language generation model to production or during use of the natural language generation model in production. For example, some embodiments may fuzz (e.g., by pseudo-randomly or systematically selecting (e.g., generating or choosing from extant records) values for) inputs of the natural language generation model, e.g., by applying random inputs or inputs selected based upon historical probability distributions, …); 
and subsequent to the pre-training, updating one or more parameters of the machine learning model ([0129] Furthermore, in some embodiments, the frequency of the feedback may be used for updating the one or more parameters of the machine learning model. For example, the parameters may be updated to reflect that, based on the frequency of the feedback, the computer-generated utterance is classified as offensive.)
Epstein, Xu and Doyle are considered analogous art because they are all in the related art of speech recognition.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Epstein, in view of Xu, to combine the teachings of Doyle, to incorporate randomly selecting data samples and to update parameters of the machine learning model after training.  Combing the disclosures has the benefits of improving the misclassification rate of the machine leaning model, as suggested by Doyle (0077).


Regarding claim 2, Epstein in view of Xu, further in view of Doyle discloses: The method of claim 1, 
Epstein additionally discloses: wherein the third plurality of segments comprises at least some segments previously labeled with the occurrence or the non-occurrence of verbal harassment ([0004] This document further describes that the classifier can be trained using semi-supervised machine learning techniques. A first set of training samples that include a potentially offensive term can be manually labeled as being either offensive or non-offensive.). [third plurality of segment was discussed in claim 1 in the Epstein reference, segments or segmentation was discussed in claim 1 with the Xu reference.]

Regarding claim 3, Epstein in view of Xu, further in view of Doyle discloses: The method of claim 1, 
Epstein additionally discloses: wherein the third plurality of segments comprises a number of segments that is larger than a number of segments in at least one of the second plurality of segments or the plurality of randomly selected segments ([0004] This document further describes that the classifier can be trained using semi-supervised machine learning techniques. A first set of training samples that include a potentially offensive term can be manually labeled as being either offensive or non-offensive. ..., the classifier can be repeatedly re-trained in multiple training iterations to improve the accuracy of the classifier. In each iteration, a larger set of training samples can be used to train the classifier by training the classifier on text samples that were labeled by the classifier in a previous iteration. ... The iterative process can continue in some implementations until the performance of the classifier converges and no longer improves by a threshold amount after each iteration.).

Regarding claim 4, Epstein in view of Xu, further in view of Doyle discloses: The method of claim 1, 
Epstein additionally discloses: wherein at least one of the first plurality of segments, the second plurality of segments, third plurality of segments, or the plurality of randomly selected segments comprise text data ([0004] A first set of training samples that include a potentially offensive term can be manually labeled as being either offensive or non-offensive. The first set of samples can be used to initially train the offensive words classifier. Thereafter… the classifier can be repeatedly re-trained in multiple training iterations to improve the accuracy of the classifier. … For example, after the first iteration … on the manually labeled samples, a second set of text samples can then be labeled by the initially trained classifier … All or some of the labeled second set of text samples can then be used to re-train the classifier in a subsequent training iteration. The iterative process can continue … until the performance of the classifier converges and no longer improves by a threshold amount after each iteration.).

Regarding claim 5, Epstein in view of Xu, further in view of Doyle discloses: The method of claim 4, 
Epstein further discloses: wherein text data has been obtained by applying automatic speech recognition to audio data ([0067] The speech recognizer may be provided locally on the computing device or remotely, such as a cloud-based speech recognition service, for example. The speech recognizer can generally be configured to translate audio data from a speech sample for the user's utterance into a transcribed text sample of the words uttered by the user.).

Regarding claim 6, Epstein in view of Xu, further in view of Doyle discloses: The method of claim 1, 
Epstein additionally discloses: wherein a number of segments in the second plurality of segments is larger than a number of segments in the first plurality of segments ([0004]  In each iteration, a larger set of training samples can be used to train the classifier by training the classifier on text samples that were labeled by the classifier in a previous iteration. For example, after the first iteration in which a classifier is trained on the manually labeled samples, a second set of text samples can then be labeled by the initially trained classifier rather than by human users.).

Regarding claim 7, Epstein in view of Xu, further in view of Doyle discloses: The method of claim 1, 
Doyle further discloses: wherein determining the plurality of labels for the second plurality of segments comprises determining more than one label for at least one segment of the second plurality of segments ([0068] In some embodiments, features associated with each n-gram may also be obtained with the training set of n-grams. For example, at least some of the n-grams from the training set may have a plurality of labels, where the labels may indicate, amongst other characteristics, demographic attributes of a population for which that particular n-gram has been designated as offensive. For instance, at least some of the n-grams may be labeled as offensive for some populations, but for other populations, these n-grams may not be labeled as offensive.).

Regarding claim 8, Epstein in view of Xu, further in view of Doyle discloses: The method of claim 7, 
Epstein further discloses: wherein aggregating the plurality of labels comprises selecting a single label for the at least one segment of the second plurality of segments ([0006] These and other implementations may include one or more of the following features. A second set of text samples can be identified, from among the plurality of text samples, that each includes the particular potentially offensive term. The second set of text samples can be provided to the classifier, and in response, labels can be obtained for the second set of text samples that were generated by the classifier and that indicate whether the particular potentially offensive term is used in an offensive manner in respective ones of the text samples in the second set of text samples.).

Regarding claim 9, Epstein in view of Xu, further in view of Doyle discloses: The method of claim 1, 
Doyle additionally discloses: wherein the plurality of randomly selected segments comprise training data indicative of the non-occurrence of verbal harassment ([0048] The training set of n-grams may then be employed by machine learning model system 110 to train a machine learning model such that the machine learning model is configured to classify natural language utterances as offensive or non-offensive, or to generate utterances to be trained based on the training set.).

Regarding claim 10, Epstein in view of Xu, further in view of Doyle discloses: The method of claim 9, 
Doyle additionally discloses: wherein the subset of segments from the second plurality of segments comprises training data indicative of the occurrence of verbal harassment ([0048] The training set of n-grams may then be employed by machine learning model system 110 to train a machine learning model such that the machine learning model is configured to classify natural language utterances as offensive or non-offensive, or to generate utterances to be trained based on the training set.).

Regarding claim 12, Epstein in view of Xu, further in view of Doyle discloses: The method of claim 1, 
Epstein further discloses: wherein the segments of the first plurality of segments comprise manually-generated labels ([0033] The initial training iteration can be based on a first set of text samples that have been pre-labeled for supervised training of the classifier. The first set of text samples may be manually evaluated and labeled by one or more human users, whose complex judgment and experiences may be best able to initially determine the respective offensiveness of the text samples.).

Regarding claim 14, Epstein in view of Xu, further in view of Doyle discloses: The method of claim 1, 
Epstein additionally discloses: wherein the machine learning model for verbal harassment detection comprises a text classification machine learning model ([0024] In some implementations, a system can include one or more computers configured to provide a repository of potentially offensive terms, a repository of labeled text samples, a repository of non-labeled text samples, a classifier, and a training engine.).

Regarding claim 16, Epstein discloses: A computer-implemented method of training a machine learning model for detection of verbal harassment, the method comprising: by one or more hardware processors: ([0083] The computing device 500 includes a processor 502, a memory 504, a storage device 506, a high-speed interface 508 connecting to the memory 504 and multiple high-speed expansion ports 510, and a low-speed interface 512 connecting to a low-speed expansion port 514 and the storage device 506.)
generating a first set of training data comprising a first plurality of segments by labeling at least some of the segments of the first plurality of segments ([0004] This document further describes that the classifier can be trained using semi-supervised machine learning techniques. A first set of training samples that include a potentially offensive term can be manually labeled as being either offensive or non- offensive.); [segments or segmentation is discussed with the Xu reference, see below]
pre-training a machine learning model for verbal harassment detection using the first set of training data ([0004] This document further describes that the classifier can be trained using semi-supervised machine learning techniques. A first set of training samples that include a potentially offensive term can be manually labeled as being either offensive or non-offensive. The first set of samples can be used to initially train the offensive words classifier.);
using a second set of training data comprising a second plurality of segments ([0004] This document further describes that the classifier can be trained using semi-supervised machine learning techniques. ... For example, after the first iteration in which a classifier is trained on the manually labeled samples, a second set of text samples can then be labeled by the initially trained classifier rather than by human users. All or some of the labeled second set of text samples can then be used to re-train the classifier in a subsequent training iteration.). 
Epstein does not explicitly, but Xu discloses: using a first plurality of segments ([pg. 2, 5th para] cut-off sentence module, for receiving the recording data transmitted from the recording module, the recording data is cut into sections according to relevant characteristic of phonetic;),
Epstein and Xu are considered analogous art because they are both in the related art of speech recognition.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Epstein, to combine the teachings of Xu, to incorporate segment and/or segmentation of audio recording.  Combing the disclosures has the benefits of improving the accuracy and stability in the prediction process, and can be used to predict characteristic, as suggested by Xu (pg. 3, 4th para).
Epstein in view of Xu does not explicitly, but Doyle discloses: and subsequent to completion of pre-training the machine learning model using the first set of training data, updating one or more parameters of the machine learning model ([0129] Furthermore, in some embodiments, the frequency of the feedback may be used for updating the one or more parameters of the machine learning model. For example, the parameters may be updated to reflect that, based on the frequency of the feedback, the computer-generated utterance is classified as offensive.)
Epstein, Xu and Doyle are considered analogous art because they are all in the related art of speech recognition.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Epstein, in view of Xu, to combine the teachings of Doyle, to incorporate updating parameters of the machine learning model after training.  Combing the disclosures has the benefits of improving the misclassification rate of the machine leaning model, as suggested by Doyle (0077).

Regarding claim 17, Epstein in view of Xu, further in view of Doyle discloses: The method of claim 16, 
Epstein further discloses: wherein labeling at least some of the segments of the first plurality of segments comprises labeling the segments of the first plurality of segments as comprising an occurrence or a non-occurrence of verbal harassment ([0004] This document further describes that the classifier can be trained using semi-supervised machine learning techniques. A first set of training samples that include a potentially offensive term can be manually labeled as being either offensive or non-offensive.) [first plurality of segment was discussed in claim 16 in the Epstein reference, segments or segmentation was discussed in claim 16 with the Xu reference.]


Regarding claim 18, Epstein in view of Xu, further in view of Doyle discloses: The method of claim 17, 
Doyle further discloses: wherein labeling at least some of the segments of the first plurality of segments incorrectly labels at least one segment of the first plurality of segments ([0124] At step 412, it may be determined that the computer-generated utterance was incorrectly classified as non-offensive. Machine learning model 170, which classified the computer-generated utterance as non-offensive, incorrectly classified the computer-generated utterance and instead the computer-generated utterance, based on the criteria being satisfied at step 410, should be classified as offensive.).

Regarding claim 19, Epstein in view of Xu, further in view of Doyle discloses: The method of claim 16, 
Epstein further discloses: wherein the second set of training data comprises at least some segments previously labeled with an occurrence or a non-occurrence of verbal harassment ([0006] These and other implementations may include one or more of the following features. A second set of text samples can be identified, from among the plurality of text samples, that each includes the particular potentially offensive term. The second set of text samples can be provided to the classifier, and in response, labels can be obtained for the second set of text samples that were generated by the classifier and that indicate whether the particular potentially offensive term is used in an offensive manner in respective ones of the text samples in the second set of text samples.).

Regarding claim 20, Epstein in view of Xu, further in view of Doyle discloses: The method of claim 16, 
Doyle further discloses: wherein pre-training a machine learning model for verbal harassment detection comprises further using a plurality of randomly selected segments ([0025] Some embodiments test the offensiveness of machine learning algorithm's output. Testing may be performed prior to release of the natural language generation model to production or during use of the natural language generation model in production. For example, some embodiments may fuzz (e.g., by pseudo-randomly or systematically selecting (e.g., generating or choosing from extant records) values for) inputs of the natural language generation model, e.g., by applying random inputs or inputs selected based upon historical probability distributions, …). 

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Epstein, in view of Xu, further in view of Doyle, and furthermore in view of Yang (CN 110309293 A) with reference to English machine translation provided, hereinafter as Yang.

Regarding claim 11, Epstein in view of Xu, further in view of Doyle discloses: The method of claim 1, 
Epstein in view of Xu, further in view of Doyle does not explicitly, but Yang discloses: wherein the at least one threshold is equal to or greater than 0.9 ([pg.6, 7th para] especially, said text class proportion adjacent ratio continuously is not less than the preset threshold value refers to the ratio threshold (e.g. 0.9) with respect to the text class, firstly the adjacent ratio greater than or equal to the preset, and the current class to be packet sequence, forward the text class does not exist adjacent less than text class ratio threshold value.).
Epstein, Xu, Doyle and Yang are considered analogous art because they are all in the related art of language analysis.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Epstein, in view of Xu, further in view of Doyle, to combine the teachings of Yang, to incorporate threshold value equal to or greater than 0.9.  Combing the disclosures has the benefits of providing more accurate and reliable grouping of contents, as suggested by Yang (Summary of Invention).

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Epstein, in view of Xu, further in view of Doyle, and furthermore in view of Li et al. (US Patent No: US 11354900 B1) hereinafter as Li.

Regarding claim 15, Epstein in view of Xu, further in view of Doyle discloses: The method of claim 14, 
Epstein in view of Xu, further in view of Doyle does not explicitly, but Li discloses: wherein the text classification machine learning model comprises at least one of hierarchical attention model, a fastText model, or a convolutional neural network model ([col. 11, lines 23-46] Although specific machine-learned models are described above, other types of machine-learned models can additionally or alternatively be used. For example, machine learning algorithms can include, but are not limited to, …  Convolutional Neural Network (CNN), ...).
Epstein, Xu, Doyle and Li are considered analogous art because they are all in the related art of speech recognition.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Epstein, in view of Xu, further in view of Doyle, to combine the teachings of Li, to incorporate a convolutional neural network model.  Combing the disclosures has the benefits of providing more accurate and reliable content classification in identifying offensive content before offensive content is shared with other users, as suggested by Li (col. 3, lines 13-15).


Allowable Subject Matter
Claim 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Spears (US Patent No: US 9703872 B2) hereinafter as Spears.  Spears discloses a method and system to identify and rank the level of inappropriate or offensive language and categorize them accordingly (“In accordance with the teachings provided herein, systems and methods for identifying language that would be considered obscene or otherwise offensive to a user or proprietor of a system are provided. For example, a system and method can be configured to receive, using one or more processors, a plurality of offensive words, where each offensive word in the plurality of offensive words is associated with a severity score identifying the offensiveness of that word. A string of words may be received, where a candidate word is selected from the string of words, and the distance between the candidate word and each offensive word in the plurality of offensive words may be calculated. A plurality of offensiveness scores for the candidate word may be calculated, each offensiveness score based on the calculated distance between the candidate word and the offensive word and the severity score of the offensive word. A determination may be made as to whether the candidate word is an offender word, where a candidate word is deemed to be an offender word when the highest offensiveness score in the plurality of offensiveness scores exceeds and offensiveness threshold value.” (Spears, col. 1, lines 47-67),  Please also see Figs 5-9, 11 and 14, and col. 2, lines 21-63, and col. 11, lines 19-47. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip H Lam whose telephone number is (571)272-1721. The examiner can normally be reached 10.30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILIP H LAM/Examiner, Art Unit 2656                                                                                                                                                                                                        
/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656